DETAILED ACTION
This action is in response to the submission filed on 5/11/2020.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An Anisotropic Topology Optimization Method For Carbon Fiber-Reinforced Fused Filament Fabrication” (“Hoglund”), provided by Applicant.
Regarding claims 1, 8 and 15, Hoglund teaches:
A method comprising: 

obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure is to be manufactured, one or more design criteria for the modeled object (Hoglund: page 4, “An additional topology optimization approach, which takes into account the variation of fiber direction at each point in the design space, is developed to determine the optimal material distribution and orientation. This method optimizes orthotropic
material angle of orientation as well as material distribution, using the Matlab function fmincon for the optimization routine as well as Matlab-based finite element program developed specifically for the purpose of this research”; page 13, “the finite element model is evaluated again, and the process repeats until some criteria is met”), and one or more in-use load cases for the physical structure (Hoglund: page 38, “Figure 2.14: Topology optimization of a fiber-reinforced composite, with a) loading conditions”; page 75, “Figure 3.2: Cantilever beam loading conditions. A single unit load is applied downwards at the right edge and the leftmost nodes are fixed in both horizontal and vertical directions.”), wherein the one or more design criteria include a thickness constraint (Hoglund: page 148, “Figure 5.23: Print preview of the Michell truss optimized in Figure 5.21, which is printed and tested using the continuous shell method to a thickness of 5 mm”; page 58, “The thickness h represents the thickness of the material, which is chosen over the final element width”); 

iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object (Hoglund: page 2, “Topology optimization is an iterative design method used to determine optimal material distribution of structures for improved mechanical performance such as increased stiffness or strength. This method has great potential for realization through additive manufacturing, as it typically produces designs that are not possible to manufacture with traditional methods”), including modifying both a geometry of the three dimensional shape and a topology of the three dimensional shape (Hoglund: page 76, “Figure 3.3: Example orthotropic topology optimization with 30 by 10 elements after the a) first iteration, b) 10th iteration, and c) final iteration”; page 93, “Figure 3.7: Continuous fiber angle optimization results for a cantilever beam after a) 0
iterations, b) 5 iterations, c) 25 iterations, and d) final iteration”), in the design space in accordance with the one or more design criteria and the one or more in-use load cases (Hoglund: page 98, “Figure 4.1: Schematic of the MBB beam design domain and loading conditions.”), wherein the iteratively modifying comprises employing the thickness constraint by measuring a current thickness for the three dimensional shape using an overall relationship of a volume of the three dimensional shape with respect to a surface area of the three dimensional shape (note: it is extremely well known that Volume = Area of base x height, therefore it is understood that volume has a relationship between thickness/height and surface area; Hoglund: page 148, “Figure 5.23: Print preview of the Michell truss optimized in Figure 5.21, which is printed and tested using the continuous shell method to a thickness of 5 mm”; page 58, “The thickness h represents the thickness of the material, which is chosen over the final element width”; page 124, “the STL file writer is used to write the results of the 2D matrix, which contains the values of the elementary densities, to a binary STL file. Since the matrix is two-dimensional, the thickness of the STL file in the z- direction is defined separately. Depending on the mesh size, model thickness will vary significantly, so this is determined as a function of the total number of elements in the horizontal direction”; page 13, “In order to change the amount of volume in each element of the domain, unique element pseudo-density (or simply density) values are defined as design variables in the optimization, which are allowed to vary between 0 to 1. These elemental densities represent the likelihood that material should occupy a region in space within the model, with a value near 1 indicating solid material and 0 indicating absence of material”; page 62, “the volume fraction, which determines the total amount of material”); and 

providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure using one or more computer-controlled manufacturing systems (Hoglund: page 42, “2.11 Toolpath Design for Additive Manufacturing in Topology Optimization”, “Toolpath design for FFF have been built based on techniques used in the field of computerized numerical control (CNC), as FFF requires similar path generation. CNC (Siegel 1956) involves the automatic generation of toolpaths for a machine to travel in order to accomplish some purpose, given predefined limitations on movement and boundary conditions [73]. Common types of CNC machines include mills, plasma cutters, and lathes”; page 25, “Figure 2.3: Design, printing, and testing of a meso-structure part manufactured by SLS”).


Regarding claim 14, Hoglund teaches:
The system of claim 8, comprising the one or more computer-controlled manufacturing systems, which comprise an additive manufacturing machine or a subtractive manufacturing machine, wherein the one or more data processing apparatus are configured to run the instructions of the computer aided design program to generate toolpath specifications for the additive manufacturing machine or the subtractive manufacturing machine from the generatively designed three dimensional shape of the modeled object (Hoglund: page 42, “Toolpath design for FFF have been built based on techniques used in the field of
computerized numerical control (CNC), as FFF requires similar path generation. CNC
(Siegel 1956) involves the automatic generation of toolpaths for a machine to travel in
order to accomplish some purpose, given predefined limitations on movement and
boundary conditions [73]. Common types of CNC machines include mills, plasma
cutters, and lathes”; page 25, “Figure 2.3: Design, printing, and testing of a meso-structure part manufactured by SLS”), and manufacture the physical structure corresponding to the modeled object with the additive manufacturing machine using the toolpath specifications (Hoglund: page 42, “2.11 Toolpath Design for Additive Manufacturing in Topology Optimization”).




Allowable Subject Matter
Claims 2-7, 9-13 and 16-20 contain allowable subject matter. Haglund teaches a method for computer aided design for use with additive manufacturing. However, this reference and the remaining prior art of record, fails to disclose or suggest 
(claims 2, 9 and 16) 
“wherein the overall relationship comprises a unitless ratio of the volume of the three dimensional shape squared and the surface area of the three dimensional shape cubed, and wherein the obtaining comprises:

obtaining an initial three dimensional model as the design space;

obtaining a minimum thickness value for the thickness constraint;

finding an initial surface area of the initial three dimensional model;

calculating an initial volume of material in a hollow three dimensional object having
a shape of the initial three dimensional model and a thickness defined by the minimum
thickness value; and

setting a target minimum value for the thickness constraint using the unitless ratio of
the initial volume and the initial surface area”, 

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 9,990,455: computer-aided design and subsequent manufacturing of electrical circuits in connection with 3D structures established from initially substantially flat elements.
US 2020/0209834: determining structural integrity of additively manufactured parts using topological analyses.
US 2020/0004225: the disclosure relates to generation of forming instructions to form one or more three-dimensional (3D) objects. Generation of the forming instructions may include selection of one or more formation variables to form at least a portion of the one or more 3D objects.
“Current and future trends in topology optimization for additive manufacturing”: summarize the state-of-art topology optimization methods for a variety of additive manufacturing topics. 
“Minimum thickness control at various levels for topology optimization using the wavelet method”: the objective of this investigation is to develop a wavelet-based minimum thickness controlling method applicable to topology optimization and to show the effectiveness of the proposed method in MEMS design.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148